Exhibit 10.42-06

[elpasoelectricheader.jpg]




Emmanuel Villalobos
Forward Marketer, Long-Term Trading
El Paso Electric Company


September 17, 2014


Mr. Don Stoneberger
Freeport-McMoRan Copper & Gold Energy Services
333 North Central Avenue Suite 21.021
Phoenix, AZ 85004


Re: Power Purchase and Sale Agreement between Freeport-McMoRan Copper & Gold
Energy Services, LLC And El Paso Electric Company


Dear Mr. Stoneberger,


Pursuant to Section 3.4 of the Power Purchase and Sale Agreement (“Agreement”)
between Freeport-McMoRan Copper & Gold Energy Services, LLC (“FMES”) (formerly,
Phelps Dodge Energy Services, LLC) and El Paso Electric Company (“EPE”), FMES
and EPE (collectively the “Parties”) hereby agree to maintain the quantity for
energy to be purchased and sold under Sections 3.1 and 3.2 of the Agreement at
125 MW per hour through 11:59 p.m. Mountain Standard Time on December 31, 2015.
This is in accordance with our recent phone conversations, and subsequent
acceptance of FMES’ offer for an additional 25 MW for the period of one year.
The parties further agree that the quantity of firm energy that may be
dispatched by EPE pursuant to Section 3.6 of the Agreement is 125 MW per hour,
less the quantity of energy sold and delivered by FMES pursuant to Section 3.1.
The amount of energy to be purchased and sold under the Agreement was set to
revert to the original base contract amount of 100 MW per hour, on 11:59 p.m.
Mountain Standard Time on December 31, 2014, based on a May 13, 2013 agreement
between the Parties.


Please indicate FMES’ acknowledgement of the foregoing agreement by signing this
letter in the place indicated below and returning the original or a copy thereof
to my attention at your earliest convenience.


Sincerely,


Emmanuel Villalobos


/s/ Emmanuel Villalobos


[AUTHORIZING SIGNATURES]
El Paso Electric Company
APPROVED AS TO FORM
OFFICE OF THE GENERAL COUNSEL /s/ Cynthia Henry


/s/ David C. Hawkins     
VP System Operations Resource Planning & Management
                                                                                                                                


Freeport-McMoRan Copper & Gold Energy Services, LLC




/s/ Don Stoneberger____________________
President, Freeport-McMoRan Copper & Gold Energy Services, LLC


